Citation Nr: 1000055	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a visual 
disability.

2.  Entitlement to service connection for arthritis of the 
feet (also claimed as gout).

3.  Entitlement to service connection for residuals of 
fractured ankles, including arthritis.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for heart disability.

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

9.  Entitlement to service connection for skin cancer.

10.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

11.  Entitlement to basic eligibility for nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and W.K.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 
1960.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from February 2006 and May 2007 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.

In June 2009 the Veteran testified at a RO hearing before a 
local hearing officer.  A note in the file reveals that the 
Veteran failed to appear for a September 2009 Board video 
hearing.

The issues of entitlement to service connection for tinnitus 
and hearing loss and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A visual disability was not shown in service, and the 
competent medical evidence fails to establish a nexus or link 
between a visual disability and the Veteran's active service.

2.  Arthritis of the feet was not shown in service or within 
a year of discharge from service, and the competent medical 
evidence fails to establish a nexus or link between that 
disability and the Veteran's active service.

3.  No disability of the ankles was shown in service or 
within a year of discharge from service, and the competent 
medical evidence fails to establish a nexus or link between 
any ankle disability and the Veteran's active service.

4.  The competent clinical evidence of record demonstrates 
that prostate cancer was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the Veteran's active service.

5.  A heart disability was not shown in service or within a 
year of discharge from service, and the competent medical 
evidence fails to establish a nexus or link between heart 
disability and the Veteran's active service.

6.  The competent clinical evidence of record demonstrates 
that COPD was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the Veteran's active service.

7.  The Veteran does not have a current diagnosis of skin 
cancer.

8.  The Veteran did not have active military service during a 
period of war.


CONCLUSIONS OF LAW

1.  A visual disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Arthritis of the feet was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  Ankle disability was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  Heart disability was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

6.  COPD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).

7.  Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  The Veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2005, June 2005, August 
2005, October 2005, November 2005, and January 2007 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required of the appellant to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In a January 2007 
letter, the Veteran received notice regarding the assignment 
of a disability rating and/or effective date in the event of 
an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As VCAA notice was not completed prior 
to the initial AOJ adjudication of the claims, such notice 
was not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Duty to Assist

The Veteran's service treatment and service personnel records 
are associated with the claims file, as are private and VA 
records, and the Veteran's records from the Social Security 
Administration (SSA).  The Board has considered whether the 
Veteran should be scheduled for a VA examination with a 
medical opinion regarding a possible relationship between the 
disabilities on appeal (other than hearing loss and tinnitus) 
and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide the claims as the evidence of record contains 
sufficient competent medical evidence to decide the claims.  
In this regard, the Board notes that the file contains a 
service physical examination report conducted approximately 
three and a half years following the Veteran's discharge from 
service.

The Board notes that in a February 2005 VA Form 21-526, the 
Veteran denied that he had been exposed to herbicides, 
asbestos, mustard gas, or ionizing radiation.  At his June 
2009 RO hearing, the Veteran claimed that he was exposed to 
toxic jet fuel fumes, mustard gas (during his basic 
training), and further appeared to state that he had been 
exposed to ionizing radiation while stationed in Amarillo 
(but gave no details concerning that exposure).  The RO has 
attempted to verify the Veteran's vague assertions concerning 
the various alleged exposures.  An April 2005 note indicates 
that the Veteran was not listed in the DOD's mustard gas 
database.  A July 2005 VA Form 3101 indicated that there was 
no evidence of exposure to chemical agents in the Veteran's 
record.  January 2006 correspondence from the Air Force 
indicated that there was no internal or external radiation 
exposure data for the Veteran.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
February 12, 1959 through January 29, 1960, at which time he 
was granted a hardship discharge.  The Veteran's DD Form 214 
reflects that his military occupational specialty was 
Apprentice Firefighter.


I.  Loss of vision, arthritis of the feet, and fractured 
ankles

In a statement received in January 2007, the Veteran stated 
that he had loss of vision, arthritis of the feet, and 
fractured ankles as a result of fighting a fire following an 
explosion during service in 1959.  The Veteran indicated that 
both of his feet were "broken right across the top."

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any visual disability or disability of the feet or ankles.  
The Veteran's January 1960 service separation examination 
report indicates that the Veteran's eyes, feet, and lower 
extremities were clinically evaluated as normal; distant 
vision was 20/20 in each eye.  The Veteran specifically 
denied that he had any foot or eye trouble on the 
corresponding Medical History Report.

A May 1963 reserve enlistment physical examination report 
indicates that the Veteran's eyes, feet, lower extremities, 
and musculoskeletal system were clinically evaluated as 
normal.  Distant vision was 20/20 in each eye, and near 
vision was 20/70 (right eye) and 20/25 (left eye).  The 
Veteran specifically denied, on the corresponding Medical 
History Report, that he had eye trouble but did indicate that 
he had foot trouble.

A May 1988 private record noted a left ankle strain related 
to an on the job injury.  A March 1991 X-ray of the left 
ankle noted soft tissue swelling, and an August 1994 private 
record noted gout of the ankles.

To the extent that the Veteran may have current visual 
difficulty, the Board here observes that refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Refractive 
error of the eye is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. § 4.9.

The medical evidence fails to indicate that the Veteran had 
any visual disability or disability of the feet or ankles 
during service or within a year thereafter.  The Veteran 
specifically denied that he had any such disability at his 
January 1960 service separation examination, and no such 
disability was noted .  Based on the foregoing, and as no 
ankle, foot, or visual disability has been etiologically 
related to service by competent clinical evidence of record, 
service connection for loss of vision, arthritis of the feet, 
and fractured ankles is not warranted.

II.  Prostate cancer

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any prostate cancer disability.  The Veteran's January 1960 
service separation examination report indicates that the 
Veteran's anus and rectum were evaluated as normal.  The 
Veteran specifically denied that he had cancer on the 
corresponding Medical History Report.

A May 1963 reserve enlistment physical examination report 
indicates that the Veteran's anus and rectum were clinically 
evaluated as normal.  The Veteran specifically denied that he 
had cancer on the corresponding Medical History Report.

A March 1997 private pathology report noted adenocarcinoma of 
the prostate.

As noted, no prostate disability was noted in the Veteran's 
service medical records, and no health professional, VA or 
private, has related the Veteran's prostate cancer to his 
period of active service.  Based on the foregoing, and as 
prostate cancer has not been etiologically related to service 
by competent clinical evidence of record, service connection 
for prostate cancer is not warranted.

III.  Heart disability

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any heart disability or disease.  The Veteran's January 1960 
service separation examination report indicates that the 
Veteran's heart was clinically evaluated as normal; blood 
pressure was reported as 120/78.  The Veteran specifically 
denied that he had pain in his chest or palpation of the 
heart on the corresponding Medical History Report.

A May 1963 reserve enlistment physical examination report 
indicates that the Veteran's heart was clinically evaluated 
as normal; blood pressure was reported as 120/75.  The 
Veteran specifically denied that he had pain in his chest or 
palpation of the heart on the corresponding Medical History 
Report.

A private January 1982 private record noted a history of 
hypertension since 1975.  The Veteran has also been diagnosed 
with coronary artery disease (May 1997) and congestive heart 
failure (January 2005).

As noted, no heart disability was noted in the Veteran's 
service medical records, and no health professional, VA or 
private, has related the Veteran's hypertension or any other 
heart disability to his period of active service.  Based on 
the foregoing, and as no heart disability has been 
etiologically related to service by competent clinical 
evidence of record, service connection for heart disability 
is not warranted.

IV.  COPD

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any respiratory disability.  The Veteran's January 1960 
service separation examination report indicates that the 
Veteran's lungs were clinically evaluated as normal; a chest 
X-ray was negative.  The Veteran specifically denied that he 
had shortness of breath on the corresponding Medical History 
Report.

A May 1963 reserve enlistment physical examination report 
indicates that the Veteran's lungs were clinically evaluated 
as normal; a chest X-ray was negative.  The Veteran 
specifically denied that he had shortness of breath on the 
corresponding Medical History Report.

A January 1994 private record noted a diagnosis of COPD-
tobacco abuse, and an April 1996 private record noted an 
assessment of COPD.

COPD was not noted in the Veteran's service medical records, 
and no health professional, VA or private, has related the 
Veteran's COPD to his period of active service.  As noted, 
the Veteran in 1960 and 1963 specifically denied that he had 
shortness of breath, and chest X-rays from that time were 
negative.  Based on the foregoing, and as COPD has not been 
etiologically related to service by competent clinical 
evidence of record, service connection for COPD is not 
warranted.

V.  Skin Cancer

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any skin cancer disability.  The Veteran's January 1960 
service separation examination report indicates that the 
Veteran's skin was evaluated as normal.  The Veteran 
specifically denied that he had cancer on the corresponding 
Medical History Report.

A May 1963 reserve enlistment physical examination report 
indicates that the Veteran's skin was clinically evaluated as 
normal.  The Veteran specifically denied that he had cancer 
on the corresponding Medical History Report.

The Board can find no indication that the Veteran has skin 
cancer.  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
Veteran's claim for service connection for skin disability is 
not warranted.  At any rate, no health professional, VA or 
private, has related skin cancer to his period of active 
service, and the Veteran's claim for service connection for 
skin cancer is not warranted.

Conclusion to service connection claims

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing pain in his 
feet and shortness of breath.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Further, under certain circumstances, lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

With regard to the disabilities on appeal, the Board finds 
that the Veteran's statements as to continuity of 
symptomatology since service are less than credible (See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran).  It is reasonable to 
expect that if indeed the disabilities had been present at 
service separation, the Veteran would have noted it at that 
time when listing other problems.  Not only did the Veteran 
not note the presence of the disabilities on appeal at the 
time of his separation from service, he in fact specifically 
denied that he had any of the disabilities on appeal at that 
time.  Further, none of the disabilities were diagnosed or 
complained of (other than foot pain) on the May 1963 service 
separation examination.

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Further, a layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


VI.  Nonservice-connected pension benefits.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a veteran must have served in 
the active military, naval, or air service for 90 days or 
more during a period of war. 38 C.F.R. § 3.3(a) (3).

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty from 
February 12, 1959 through January 29, 1960.

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice-
connected pension.  Eligibility for VA pension benefits 
generally requires an initial showing that the claimant is a 
veteran who served on active duty for at least 90 days during 
a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 
3.314.  Here, the evidence fails to show that the Veteran's 
period of service was during a period of war.  See 38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (The "Korean Conflict" 
ended on January 31, 1955 and the "Vietnam Era" (for those 
veterans who did serve in that country) did not begin until 
August 5, 1964).

As a matter of law, the Veteran did not serve during a period 
of war, and his appeal for nonservice-connected pension 
benefits must be denied, since he does not meet the threshold 
statutory requirement for eligibility for that benefit.


ORDER

Service connection for loss of vision is denied.

Service connection for arthritis of the feet (also claimed as 
gout) is denied.

Service connection for residuals of fractured ankles, 
including arthritis, is denied.

Service connection for prostate cancer is denied.

Service connection for heart disability is denied.

Service connection for COPD is denied.

Service connection for skin cancer is denied.

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.


REMAND

As for the issues of service connection for tinnitus and 
hearing loss, the Board observes that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The determination of 
whether the Veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's January 1959 service entrance examination noted 
that the Veteran's ears were normal and indicated bilateral 
whisper test results of 15/15; there was no audiological 
testing.


A September 1959 service records physical noted that the 
Veteran's ears were normal and indicated bilateral whisper 
test results of 15/15.  Audiometric findings (American 
Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
15
LEFT
30
25
20
20
20

The Veteran's January 1960 service separation physical noted 
that the Veteran's ears were normal and indicated bilateral 
whisper test results of 15/15.  The Veteran indicated that he 
had ear, nose, or throat trouble on the corresponding Medical 
History Report; the Veteran did not specify the nature of the 
reported ear, nose, or throat trouble.  Audiometric findings 
(American Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
30
LEFT
25
20
25
20
15



The Veteran's May 1963 reserve enlistment physical noted that 
the Veteran's ears were normal and indicated bilateral 
whisper test results of 15/15.  The Veteran indicated that he 
had ear, nose, or throat trouble on the corresponding Medical 
History Report; he stated that he had undergone a 
tonsillectomy at age 16.  Audiometric findings (American 
Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
Not 
tested
LEFT
10
0
5
5
Not 
tested

The evidence clearly reveals that the Veteran had clinically 
significant change in hearing ability during service (even 
showing right ear hearing loss "disability" for VA 
purposes).  However, the Veteran's hearing was basically 
normal on his May 1963 reserve enlistment examination.  
Further, the Board notes that there is little or no medical 
evidence in the claims file pertaining to the Veteran's 
current hearing loss and tinnitus.  As such, the Board finds 
that the Veteran should be scheduled for a VA examination 
that addresses these matters.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of the 
veteran's hearing loss and tinnitus.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran has any current hearing loss 
and/or tinnitus that is related to his 
active military service.

2.  The AOJ should then readjudicate the 
issues of service connection for hearing 
loss and tinnitus, and then adjudicate 
entitlement to a TDIU.  If any of the 
benefits sought are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


